IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________
                                        )
 UNITED STATES OF AMERICA,              )              Case No. 2:18-cv-6823-LDH-CLP
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 SANG NAHM,                             )
                                        )
          Defendant.                    )
 ______________________________________ )


                            AMENDED CONSENT JUDGMENT


       Upon the joint motion of the plaintiff, United States of America, and defendant pro se

Sang Nahm; IT IS HEREBY ORDERED THAT

       Judgment, as amended, is entered for the United States and against Sang Nahm, as a

penalty for failure to timely file a Report of Foreign Bank and Financial Accounts (FBAR) for

the calendar years 2009 and 2010 for the sum of $36,658.75 (which includes a late-payment

penalty of $3,367.99, in addition to the FBAR penalty assessment of $32,729.43, and accrued

pre-judgment interest on the FBAR penalty assessment as provided by 31 U.S.C. § 3717(a)(1) of

$561.33 up to the date of entry of the original judgment of June 7, 2019). This amended

judgment is entered nunc pro tunc and post-judgment interest and post-judgment late penalties

shall begin to accrue on June 7, 2019.

       Post-judgment interest on the FBAR penalty assessment shall accrue pursuant to 28

U.S.C. § 1961(a), and post-judgment late payment penalties shall accrue pursuant to 31 U.S.C.
§ 3717(e)(2) and 31 C.F.R. §§ 5.5(a) and 901.9, from June 7, 2019, until the judgment is paid in

full.

Dated at Brooklyn, New York, this 20th day of September, 2019.



                                            Douglas C. Palmer, Clerk
                                         /s/Jalitza Poveda
                                     By: _______________________
                                            Deputy Clerk

EOD_________________




                                                2
